Case 1:18-cv-00343-TFM-N Document 87-1 Filed 01/31/21 Page 1 of 3   PageID #: 828




                    EXHIBIT A
Case 1:18-cv-00343-TFM-N Document 87-1 Filed 01/31/21 Page 2 of 3                                         PageID #: 829


  From:          Amy Bennett
  To:            Matt McCulley
  Cc:            Sabra Malika; Sandra Beltran; Calvin Bonner; "charles@bonnerlaw.com"; "cabral@bonnerlaw.com"; Monty
                 Montgomery; Andrea Connell
  Subject:       RE: RODNEY K., v. MOBILE COUNTY BOARD OF EDUCATION, et al. -- Discovery Requests
  Date:          Tuesday, October 20, 2020 4:43:00 PM
  Attachments:   Defs RFPs to Re Family.docx
                 Defs ROGs todRe Family.docx
                 Defs ROGs to Reda Family.docx
                 Defs ROGs to Red Family.docx
                 Defs RFPs to Red Family.docx
                 Defs RFPs to Reda Family.docx
                             cted

  Matt:

  Please see attached. Thanks!

  --Amy


  From: Matt <matt@bonnerlaw.com>
  Sent: Tuesday, October 20, 2020 2:25:02 PM
  To: Monty Montgomery <monty@ball-ball.com>
  Cc: Sabra Malika <sabra.bonnerlaw@gmail.com>; Sandra Beltran <sandra@bonnerlaw.com>; Calvin
  Bonner <calbon@aol.com>; Charles Bonner <cbonner799@aol.com>; A. Cabral Bonner
  <cabral@bonnerlaw.com>
  Subject: RODNEY K., v. MOBILE COUNTY BOARD OF EDUCATION, et al. -- Discovery Requests

  Dear Mr. Montgomery,

  We would like to request a copy of the following Discovery requests in Word format.  

  - Defendant's First Interrogatories to Plaintiffs Stacey Redact
                                                           ed
                                                                  and Redacted
  - Defendant's First Request for Production to Plaintiffs Stacey Redact
                                                                    ed
                                                                            and Redacted

  - Defendant's First Interrogatories to Plaintiffs Lyman Redacted Sr., Tiffanie Redacted and
  Redacted
                  Jr.
  - Defendant's First Request for Production to Plaintiffs Lyman Redacted Sr., Tiffanie
  Redacted
           and Redacted       Jr.
  - Defendant's First Interrogatories to Plaintiffs Rodney Reda
                                                           cted
                                                                 Sr., Mary Redac
                                                                            ted
                                                                                  and
  Redacted
                Jr.
  - Defendant's First Request for Production to Plaintiffs Rodney Redacted
                                                                           Sr., Mary Redac
                                                                                      ted
  and Redacted        Jr.

  Thank you,

  Matt McCulley
  Legal Assistant
  LAW OFFICES OF BONNER & BONNER
  475 Gate Five Road, Suite 211
Case 1:18-cv-00343-TFM-N Document 87-1 Filed 01/31/21 Page 3 of 3             PageID #: 830


  Sausalito, CA 94965
  (415)331-3070
  (415)331-2738 FAX
  matt@bonnerlaw.com


  CONFIDENTIALITY NOTICE: This e-mail, including attachments, is for the sole use
  of the intended recipient(s) and may contain confidential and privileged information or
  otherwise be protected by law.  Any unauthorized review, use, disclosure or
  distribution is prohibited.  If you are not the intended recipient, please contact the
  sender, and destroy all copies and the original message.
